     Case 2:20-cv-08188-GW-JPR Document 63 Filed 10/15/20 Page 1 of 5 Page ID #:734



 1

 2

 3

 4

 5

 6

 7

 8

 9
                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11

12     STEVEN MITCHELL,                                     Case No. 20-cv-08188-GW-JPR

13                  Plaintiff,                              Hon. George H. Wu
14
                            v.
15                                                       RULE 26(f) JOINT REPORT
16     LEBRON JAMES,                                     AND PROPOSED DISCOVERY
                                                         PLAN
17                 Defendant.
18
              Plaintiff Steven Mitchell (“Plaintiff”) and Defendant LeBron James
19
      (“Defendant”) (together as the “Parties”), by and through their respective
20
      undersigned counsel, do hereby jointly submit this report outlining their proposed
21
      discovery plan pursuant to Federal Rule of Civil Procedure 26(f) and this Court’s
22
      Local Civil Rule 26-1.
23
         I.        Rule 26(f)(3) Topics
24
              A.      The Parties shall file their respective initial disclosures pursuant to Rule
25
      26(a) on or before November 9, 2020.
26
              B.      With respect to the claims asserted in his First Amended Complaint,
27
      Plaintiff anticipates discovery on the following topics: (i) Defendant’s acquisition,
28
      copying, publication, and use of Plaintiff’s photograph; (ii) Defendant’s use of his
      RULE 26 REPORT AND DISCOVERY PLAN         -1-              CASE NO. 20-CV-08188-GW-JPR
     Case 2:20-cv-08188-GW-JPR Document 63 Filed 10/15/20 Page 2 of 5 Page ID #:735



 1    social media accounts for commercial and/or endorsement/promotion purposes,
 2    including the use of his social media accounts as an “influencer” and any revenue
 3    generated       by     Defendant     from      such     activities;    (iii) Defendant’s
 4    knowledge/understanding of and/or experience with the use of third-party content
 5    on social media, including crediting, obtaining permission and/or rights clearances;
 6    (iv) any revenue or commercial benefits Defendant derived from the publication
 7    and/or use of Plaintiff’s photograph, including the uses as alleged in the First
 8    Amended Complaint; (v) Defendant’s history of using third-party photographs on
 9    his social media accounts without proper permission, including but not limited to
10    any prior instances of Defendant copying and publishing photographs from other
11    social media accounts without proper permission; (vi) prior instances of Defendant
12    copying and republishing Plaintiff’s photographs on social media without proper
13    permission; (vii) the information identified in Defendant’s anticipated discovery;
14    (viii) factual matters relevant to any affirmative defenses hereafter asserted by
15    Defendant; and (ix) Plaintiff’s damages caused by Defendant’s violations of his
16    rights. With respect to Defendant’s counterclaim, Plaintiff anticipates discovery on
17    the following topics: (x) Defendant’s standing to pursue any such counterclaims;
18    (xi) Defendant’s contracts during the relevant timeframe with the National
19    Basketball Association (“NBA”), the NBA Players’ Association, and any relevant
20    NBA teams/franchises that include any provision relating to the licensing or
21    disposition of player likeness and/or publicity rights; (xii) Defendant’s efforts or lack
22    thereof to protect his image, likeness, or publicity rights against any media outlets
23    or photojournalists relating to the exploitation of photographs taken during NBA-
24    sanctioned events/games, or his acquiescence to such exploitation; and (xiii) any
25    damages claimed by Defendant, and the basis and support therefore during the
26    relevant timeframe; and (xiv) other documents upon which Defendant intends to rely
27    to support his counterclaims in this matter.
28

      RULE 26 REPORT AND DISCOVERY PLAN      -2-              CASE NO. 20-CV-08188-GW-JPR
     Case 2:20-cv-08188-GW-JPR Document 63 Filed 10/15/20 Page 3 of 5 Page ID #:736



 1           Defendant anticipates discovery on the following topics: (j) the information
 2    identified in Plaintiff’s anticipated discovery; (ii) evidence of Plaintiff’s alleged
 3    authorship, ownership, and registration of the photograph at issue in this matter; (iii)
 4    Plaintiff’s alleged contracts that he contends entitle him to use Defendant’s image,
 5    likeness, or identity without Defendant’s permission; (iv) Plaintiff’s use of
 6    Defendant’s image, likeness, or identity on his website and social media accounts
 7    and in any other way for promotional purposes; (v) the value of Plaintiff’s use of
 8    Defendant’s image, likeness, or identity for promotional purposes; (vi) Plaintiff’s
 9    revenue and profits in connection with sale of photographs containing Defendant’s
10    image, likeness, or identity; (vii) Plaintiff’s revenue and profits on any sales to
11    customers who viewed Plaintiff’s promotional use of Defendant’s image, likeness,
12    or identity, including, for example, on Plaintiff’s website and social media accounts;
13    (viii) any prior history by Plaintiff of using the image, likeness, or identity of others
14    without permission; (ix) any damages claimed by Plaintiff; and (x) other documents
15    upon which Plaintiff intends to rely to support his claims, defenses, and alleged
16    damages in this matter.
17           The Parties agree that all fact discovery should be completed by six months
18    after the Court decides any motion(s) by Plaintiff pursuant to Fed. R. Civ. P. 12 and
19    shall not be conducted in phases.
20           C.     The Parties do not anticipate any issues regarding disclosure, discovery,
21    or preservation of electronically stored information (“ESI”) at this time. The Parties
22    anticipate producing ESI, if any, with searchable text in native format or image
23    format.
24           D.     The Parties do not anticipate any disputes or issues regarding claims of
25    privilege or of protection as trial-preparation materials at this time. Since discovery
26    has not begun the Parties do not know if there will be any issues regarding the
27    confidentiality of documents or information to be produced. Should either party’s
28    responses to discovery requests contain confidential information or should either

      RULE 26 REPORT AND DISCOVERY PLAN      -3-              CASE NO. 20-CV-08188-GW-JPR
     Case 2:20-cv-08188-GW-JPR Document 63 Filed 10/15/20 Page 4 of 5 Page ID #:737



 1    party otherwise produce confidential information, the parties agree to work together
 2    to negotiate in good faith a joint proposed protective order.
 3             E.     The Parties do not request any changes in the limitations on discovery
 4    imposed under the Federal Rules of Civil Procedure or this Court’s Local Rules.
 5             F.     The Parties submit that no other orders are necessary at this time. The
 6    Parties understand that the October 26 scheduling conference shall be conducted by
 7    telephone, in accordance with the Court’s General Order 20-09 concerning the
 8    current risks of COVID-19.
 9       II.        Local Rule 26-1 Topics
10             A.     Complex Cases. The Parties do not view this case as overly complex
11    and do not believe the procedures of the Manual For Complex Litigation are
12    necessary at this time.
13             B.     Motion Schedule.     Plaintiff already has filed a motion to dismiss
14    Defendant’s counterclaims. Plaintiff anticipates filing at the close of discovery a
15    motion for summary judgment regarding Defendant’s liability for copyright
16    infringement. Plaintiff also anticipates that moving to strike/dismiss certain
17    affirmative defenses may be appropriate prior to the close of discovery. Defendant
18    believes it is premature at this very early stage of the case to indicate whether he will
19    file any additional motions. Defendant has made no decision in this regard at the
20    present time. The Parties agree that any dispositive motions shall be filed by one
21    month following the close of expert discovery or, if there is no expert discovery
22    period, then by two months following the close of fact discovery.
23             C.     ADR. The Parties agree to ADR Procedure No. 1 (L.R. 16-15.4) – to
24    appear before the district judge or magistrate judge for such settlement proceedings
25    as the judge may direct. The Parties submit that this ADR session should occur
26    within thirty (30) days of the Court’s decision on Plaintiff’s motion to dismiss
27    Defendant’s counterclaims.
28             D.     Trial Estimate. The Parties anticipate a trial lasting 1-2 days.

      RULE 26 REPORT AND DISCOVERY PLAN        -4-              CASE NO. 20-CV-08188-GW-JPR
     Case 2:20-cv-08188-GW-JPR Document 63 Filed 10/15/20 Page 5 of 5 Page ID #:738



 1           E.     Additional Parties. No additional parties are anticipated at this time.
 2           F.     Expert Witnesses. The Parties shall identify all anticipated expert
 3    witnesses by the close of all fact discovery; serve any opening expert reports by 30
 4    days following the close of fact discovery; serve any rebuttal expert reports by 60
 5    days following the close of fact discovery; and complete all expert discovery within
 6    90 days following the close of fact discovery.
 7

 8    Dated: October 15, 2020
 9
                                                     Respectfully submitted,
10

11

12                                            /s/ Nate A. Kleinman
13                                            Nate. A. Kleinman1 (pro hac vice)
                                              McCulloch | Kleinman Law
14                                            501 Fifth Avenue, Suite 1809
15                                            New York, New York 10017
                                              T: (212) 355-6050
16                                            F: (206) 219-6358
17                                            nate@mkiplaw.com
                                              Plaintiff’s Counsel
18

19
                                              /s/ Howard Shire
20                                            Howard Shire (pro hac vice)
21                                            Troutman Pepper Hamilton Sanders LLP
                                              620 Eighth Avenue, 37th Floor
22                                            New York, New York 10018
23                                            T: 212-808-2700
                                              F: 212-286-9806
24                                            Howard.shire@troutman.com
25                                            Defendant’s Counsel
26

27
      1
28
        Attorney Kleinman attests that all other signatories listed, and on whose behalf
      this filing is submitted, concur in the filing’s content and have authorized the
      filing.
      RULE 26 REPORT AND DISCOVERY PLAN     -5-              CASE NO. 20-CV-08188-GW-JPR
